Order filed, February 27, 2020.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-20-00134-CV
                                 ____________

IN THE MATTER OF THE MARRIAGE OF TERESA LEE NUNCIO AND
                 DAVID NUNCIO, Appellant



                    On Appeal from the 310th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2018-76546


                                     ORDER

      The reporter’s record in this case was due February 25, 2020. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Leticia Salas, the court reporter, to file the record in this appeal
within 15 days of the date of this order.


                                  PER CURIAM


Panel Consists of Justices Wise, Jewell and Poissant.